DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment 
   This office action is responsive to amendment filed on 04/20/2022. The Examiner has acknowledged the amendments to Claim 1. Claim 3 has been canceled. New claim 17 has been added.
Claims 1-2 and 4-17 have been presented for examination and are rejected.

Response to Arguments

Applicant's argument, filed on April 20, 2022 have been entered and carefully considered. 
Applicant argues in substance that: on pages 6-9 of the remarks that "Applicant submits that Thomas fails to disclose "wherein the controller converts climate data received from the wireless sensor to a simulated resistance that is communicated to the wall control." In Thomas, a wireless sensor 32 generates an actual resistance based on a thermistor 36. This actual resistance is processed by a processor 38 in the wireless sensor 32 to form a temperature value. The temperature value is then sent from the wireless sensor 32 to a decoder 34. Thomas does not disclose that a "controller converts climate data received from the wireless sensor to a simulated resistance that is communicated to the wall control." In Thomas, the wireless sensor 32 uses actual resistance of a thermistor 36 to generate a temperature value. There is no "simulated resistance" in Thomas. Further, there is no controller as defined in claim 1.”
In response, the Examiner respectfully disagrees and finds this argument unpersuasive. After further review of the prior art applied, the Examiner contends that the reference still qualify as prior arts. 
According to Specification a simulated resistance is defined as “converts the signal data to a simulated resistance that corresponds to, and is indicative of, an output such as temperature. This is particularly beneficial for embodiments of a wired climate control system where the wall control 12 is part of an existing climate control system that requires a hard wired connection to remote sensors that send a simulated resistance to the wall control 12”. Under the  broadest reasonable interpretation (BRI) in light of the specification, the Examiner interpreting the claim limitation “simulated resistance”  corresponds to an output such as temperature. Therefore, Thomas discloses in paragraph [0030]  the processor converts the signal 37 into a signal 40 that is representative of the sensed temperature value (interpreted as equivalent to simulated resistance that is corresponds to output such as temperature etc. ), and the transmitter (or transceiver) 42 may wirelessly transmit a corresponding wireless signal 46 to the receiver (or transceiver) 48 of the decoder 34.  
Applicant argues that Thomas does not discloses controller as defined in claim 1.  
The Examiner respectfully disagrees and finds this argument unpersuasive. Thomas, FIG. 2 and paragraph [0019] discloses a wireless remote sensor 32 may be a wall-mounted sensor that is to be wirelessly connected to the controller 10 for use in sensing parameters such as air temperature and/or humidity at a location remote from the controller 10 (equivalent to controller 16).  Paragraphs [0026, 0034] further discloses convert the signals 52 into an appropriate signal that is compatible with the expected sensor characteristics of a corresponding remote sensor input of the I/O interface 18 of the controller 10. When so provided, and from the point of the view of the controller 10, the wireless sensor 32 and decoder 34 may collectively mimic an expected wired remote sensor, and may present data to the HVAC controller 10 as if the data had come directly from a conventional wired remote sensor. In some cases, the CPU 54 of the decoder 34 may include a D/A converter. The D/A converter may produce an analog output signal 56 that mimics the output of a conventional wires sensor at the sensed value. This output signal 56 can then be fed to the I/O interface 18 of the controller 10.
Applicants are interpreting the claims very narrow without considering the broad teaching of the reference to meet the claimed language. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." > The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).
 In view of such, the rejection is maintained as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 20160209066) in view of in view of Thomas et al. (US 20090115604).

With respect to claim 1, Castillo teaches a wireless climate control system comprising:
a wall control having a user interface for controlling a plurality of climate zones (Castillo, see paragraphs [0032, 0035] the control unit may communicate with one or more wireless sensors throughout the home to identify a temperature in each room of the house (equivalent to a plurality of climate zones). The control unit may relay this information to an interactive display (i.e. equivalent to user interface), which may provide thermostat capabilities);
a wireless sensor disposed in one of the plurality of climate zones (Castillo, see FIG. 3 and paragraphs [0058-0059] home 210 comprises an attic 298, first zone 220, a second zone 250, and a basement 280. First zone 220 includes upstairs bathroom 230 and a bedroom 240. First zone 220 includes sensors 112a, 112b, and interactive display 114a. Second zone 250 includes a laundry room 260, a downstairs bathroom 265, and a living room 270. Second zone includes a sensor 112c, an interactive display 114b, and an access point 116 in living room 270 (i.e. equivalent to a plurality of climate zones); and
a controller in operative communication with the wall control and in wireless communication with the wireless sensor (Castillo, see paragraph [0032] the control unit may communicate with one or more wireless sensors throughout the home to identify a temperature in each room of the house. The control unit may relay this information to an interactive display, which may provide thermostat capabilities. Additionally, the control unit may connect to one or more homeowner devices such as a mobile phone or a tablet. This ability gives the homeowner greater flexibility in adjusting and monitoring the entire home HVAC system. Paragraph [0035] further discloses control units 102 may communicate with user devices 110, sensors 112, interactive displays 114, control server 118, and remote device 122 over HVAC control network 124 and local area network (LAN) 126. LAN 126 may connect with network 120 using access point 116 to provide additional communication avenues for devices in HVAC system 100 to communicate with control server 118 and remote device 122);
Castillo yet fails to explicitly disclose wherein the controller converts climate data received from the wireless sensor to a simulated resistance that is communicated to the wall control. 
However, Thomas discloses wherein the controller converts climate data received from the wireless sensor to a simulated resistance that is communicated to the wall control (Thomas, see paragraph [0019, 0025-0027, 0030, 0034] during operation, the thermistor 36 can output an analog current, resistance or voltage signal 37 based on the particular temperature coefficient of the thermistor 36. For example, and in some cases, the processor 38 or some other circuit of the wireless sensor 32 may provide a known current to the thermistor 36, and the resulting voltage across the thermistor 36 may be provided as analog voltage signal 37 that is representative of the sensed temperature. Alternatively, the processor 38 or some other circuit of the wireless sensor 32 may provide a known voltage to the thermistor 36, and the resulting current through the thermistor 36 may be provided as analog current signal 37 representative of the sensed temperature. In either case, the processor 38 may converts the analog signal 37 into a signal 40 that is representative of the sensed temperature value, and the transmitter (or transceiver) 42 may wirelessly transmit a corresponding wireless signal 46 to the receiver (or transceiver) 48 of the decoder 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Castillo with the teaching of Thomas to provide method for controller of HVAC system for use in home, office, hotel room, etc., to sense temperature at various locations within buildings.  The output signal of decoder is connected to controller without reconfiguration of existing wiring scheme and reprogramming the controller, where the combination of elements according to known methods would yield a predictable result.

Claim 3 (Canceled).

With respect to claim 4, Castillo-Thomas teaches the wireless climate control system, wherein the wireless sensor is one of a plurality of wireless sensors, each of the plurality of climate zones having at least one of the plurality of wireless sensors disposed therein (Castillo, see paragraphs [0058-0060] 0058] Home 210 comprises an attic 298, first zone 220, a second zone 250, and a basement 280. First zone 220 includes upstairs bathroom 230 and a bedroom 240. First zone 220 includes sensors 112a, 112b, and interactive display 114a. Second zone 250 includes a laundry room 260, a downstairs bathroom 265, and a living room 270. Second zone includes a sensor 112c, an interactive display 114b, and an access point 116 in living room 270).

With respect to claim 5, Castillo-Thomas teaches the wireless climate control system, wherein the controller is in wired communication with the wall control (Castillo, see paragraphs [0060-0061, 0202] Local gateway 826 facilitates secure communications between control unit 102a and devices connecting locally using wireless module 740 and UART ports 720. Local gateway 826 may manage communications with the devices communicating over HVAC control network 124, LAN 126, and any wired network (e.g., a wired interactive display 114 using UART ports 720). In some embodiments, control unit 102a may have an Ethernet port also managed by local gateway 826. Local gateway 826 manages the synchronization of data between control unit 102a and interactive display 114, control units 102b-n, sensors 112, and user devices 110).

With respect to claim 6, Castillo-Thomas teaches the wireless climate control system, wherein the controller is in wireless communication with the wall control (Castillo, see paragraph [0041] User device 110 represents one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, user input devices, or other suitable components for enabling a user to interact with control unit 102a in system 100. User device 110 may connect with control unit 102a using an application 111 on a graphical user interface (GUI) provided by user device 110. The GUI may display application 111 allowing a user to interact with control device 102a instead of using interactive display 114. Control unit 102a may communicate alerts, messages, and notices to user device 110. For example, control unit 102a may detect that HVAC unit 104a needs service. Control unit 102a may transmit the service notice to user device 110a to notify the HVAC unit owner of the need to service HVAC unit 104a. Paragraph [0060] further discloses first control unit 102a may be communicatively coupled to sensors 112a, 112b, and interactive display 114a using wired or wireless connections. First control unit 102a may communicate with HVAC unit 104a, to control the temperature of first zone 220. Second control unit 102b may be communicatively coupled to sensor 112c and interactive display 114b. Second control unit 102b may communicate with HVAC unit 104b to control the temperature of second zone 250).

With respect to claim 8, Castillo-Thomas teaches the wireless climate control system, wherein the controller is in wireless communication with a mobile device that is capable of inputting commands to the controller (Castillo, see paragraph [0041] User device 110 represents one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, user input devices, or other suitable components for enabling a user to interact with control unit 102a in system 100. User device 110 may connect with control unit 102a using an application 111 on a graphical user interface (GUI) provided by user device 110. The GUI may display application 111 allowing a user to interact with control device 102a instead of using interactive display 114. Control unit 102a may communicate alerts, messages, and notices to user device 110. For example, control unit 102a may detect that HVAC unit 104a needs service. Control unit 102a may transmit the service notice to user device 110a to notify the HVAC unit owner of the need to service HVAC unit 104a).

With respect to claim 9, Castillo-Thomas teaches the wireless climate control system, wherein the wireless communication between the mobile device and the controller is made with a Bluetooth Low Energy signal (Castillo, see paragraph [0032-0033, 0040] The control unit may relay this information to an interactive display, which may provide thermostat capabilities. Additionally, the control unit may connect to one or more homeowner devices such as a mobile phone or a tablet. This ability gives the homeowner greater flexibility in adjusting and monitoring the entire home HVAC system. RSBus 108a may be a wireless bus communicating between HVAC units 104a, 106a and control unit 102a. RSBus 108a may use any suitable number of wireless or optical communication protocols depending on the environment of system 100, including Bluetooth, ZigBee, an 802. Paragraphs [0049, 0130] further discloses access point 116 represents any device that allows control units 102, user device 110, sensors 112, and interactive display 114 to connect to network 120 using LAN 126. In some embodiments, LAN 126 is a wireless LAN (WLAN). Access point 116 may use any appropriate communication standard to facilitate the networking of devices in HVAC system 100. Access point 116 may be a wireless access point using a Wi-Fi (IEEE 802.11), Bluetooth, ZigBee (IEEE 802.15.4), Near Field communication (NFC), WiMAX (IEEE 802.16) standard or any other suitable communication standard).

With respect to claim 10, Castillo-Thomas teaches the wireless climate control system, wherein the system is part of an HVAC system (Castillo, see paragraph [0036] Control unit 102a represents any ports or connections, real or virtual, including any suitable hardware and/or software, including protocol conversion and data processing capabilities to facilitate communication between RSBus 108a and other wired and wireless components of HVAC system 100. For example, control unit 102a may facilitate communication between interactive display 114 and HVAC unit 104a by receiving a control command from interactive display over LAN 126 and communicating the command to HVAC unit 104a using RSBus 108a. Paragraph [0055] To illustrate the advantages of HVAC system 100 further discloses the advantages of HVAC system 100, provide a number of technical benefits that improve the operation and communication of control units 102, HVAC units 104, and other devices in HVAC system 100).

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 20160209066) in view of in view of Thomas et al. (US 20090115604) further in view of Wright et al. (US 20150267936).

With respect to claim 2, Castillo-Thomas teaches the wireless climate control system, yet fails to explicitly disclose wherein the wireless communication between the controller and the wireless sensor is made with a Bluetooth Low Energy signal. 
However, Wright discloses wherein the wireless communication between the controller and the wireless sensor is made with a Bluetooth Low Energy signal (Wright, see paragraphs [0081, 0086, 0119, 0160] Controller displays BLE (Bluetooth Low Energy) devices within range. Simple modal view showing all of the connected Controllers and listing them by name. These connections may be established registered devices as well as unregistered devices seen on BLE and displayed as "New Controller”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Castillo-Thomas with the teaching of Wright to provide the method for Bluetooth Low Energy signal (BLE) which offers very low power consumption and hence battery life can be very long. The BLE devices are robust to operate in congested environment. In doing so, the need for expensive copper wiring is eliminated. The interface allows for easy control of multiple zones by allowing the user to select which room they want to base temperature on, as well as which zone they are controlling in manual mode, where the combination of elements according to known methods would yield a predictable result.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 20160209066) in view of in view of Thomas et al. (US 20090115604) further in view of Macneille et al.  (US 20200062074).

With respect to claim 7, Castillo-Thomas teaches the wireless climate control system, yet fails to explicitly disclose further comprising at least one wired sensor in wired communication with the controller. 
However, Macneille discloses further comprising at least one wired sensor in wired communication with the controller (Macneille,  see paragraph [0031, 0059] The climate control system 600 of the illustrated example includes external sensors 602a-c, internal sensors 602d-g, access points 604a-d, a touch display 606, a peripheral interface 608, a microphone 610, an instrument panel cluster 612, a front control interface module 614, a body control module 616, a performance control module 618, wired sensors 620a-c and an air conditioning control module 622).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Castillo-Thomas with the teaching of Macneille to provide method for controlling climate conditions by using a computing device. The method enables allowing the sensors to be communicatively coupled to access points, so that a mobile device placed, coupled and/or mounted within a cabin of the vehicle is upgraded/retrofitted without adding internal components to support operation of the sensor, thus enabling enhancement of sensor capabilities and vehicle cabin analysis, where the combination of elements according to known methods would yield a predictable result.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 20160209066) in view of Macneille et al.  (US 20200062074) further in view of in view of Thomas et al. (US 20090115604).

With respect to claim 11, Castillo teaches a wireless climate control system comprising: 
a wall control having a user interface for controlling a plurality of climate zones (Castillo, see paragraphs [0032, 0035] the control unit may communicate with one or more wireless sensors throughout the home to identify a temperature in each room of the house (equivalent to a plurality of climate zones). The control unit may relay this information to an interactive display (i.e. equivalent to user interface), which may provide thermostat capabilities);
a wireless sensor disposed in one of the plurality of climate zones (Castillo, see FIG. 3 and paragraphs [0058-0059] home 210 comprises an attic 298, first zone 220, a second zone 250, and a basement 280. First zone 220 includes upstairs bathroom 230 and a bedroom 240. First zone 220 includes sensors 112a, 112b, and interactive display 114a. Second zone 250 includes a laundry room 260, a downstairs bathroom 265, and a living room 270. Second zone includes a sensor 112c, an interactive display 114b, and an access point 116 in living room 270 (i.e. equivalent to a plurality of climate zones);
a controller in operative communication with the wall control, in wireless communication with the wireless sensor (Castillo, see paragraph [0032] the control unit may communicate with one or more wireless sensors throughout the home to identify a temperature in each room of the house. The control unit may relay this information to an interactive display, which may provide thermostat capabilities. Additionally, the control unit may connect to one or more homeowner devices such as a mobile phone or a tablet. This ability gives the homeowner greater flexibility in adjusting and monitoring the entire home HVAC system. Paragraph [0035] further discloses control units 102 may communicate with user devices 110, sensors 112, interactive displays 114, control server 118, and remote device 122 over HVAC control network 124 and local area network (LAN) 126. LAN 126 may connect with network 120 using access point 116 to provide additional communication avenues for devices in HVAC system 100 to communicate with control server 118 and remote device 122), and
a mobile device in wireless communication with the controller, the mobile device configured to input commands to the controller (Castillo, see paragraph [0041] User device 110 represents one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, user input devices, or other suitable components for enabling a user to interact with control unit 102a in system 100. User device 110 may connect with control unit 102a using an application 111 on a graphical user interface (GUI) provided by user device 110. The GUI may display application 111 allowing a user to interact with control device 102a instead of using interactive display 114. Control unit 102a may communicate alerts, messages, and notices to user device 110. For example, control unit 102a may detect that HVAC unit 104a needs service. Control unit 102a may transmit the service notice to user device 110a to notify the HVAC unit owner of the need to service HVAC unit 104a).
Castillo yet fails to explicitly disclose at least one wired sensor disposed in at least one of the plurality of climate zones;
However, Macneille discloses at least one wired sensor disposed in at least one of the plurality of climate zones (Macneille,  see paragraph [0031, 0059] The climate control system 600 of the illustrated example includes external sensors 602a-c, internal sensors 602d-g, access points 604a-d, a touch display 606, a peripheral interface 608, a microphone 610, an instrument panel cluster 612, a front control interface module 614, a body control module 616, a performance control module 618, wired sensors 620a-c and an air conditioning control module 622).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Castillo with the teaching of Macneille to provide method for controlling climate conditions by using a computing device. The method enables allowing the sensors to be communicatively coupled to access points, so that a mobile device placed, coupled and/or mounted within a cabin of the vehicle is upgraded/retrofitted without adding internal components to support operation of the sensor, thus enabling enhancement of sensor capabilities and vehicle cabin analysis, where the combination of elements according to known methods would yield a predictable result.
Castillo-Macneille yet fails to explicitly disclose in wired communication with the at least one wired sensor, wherein the controller converts climate data received from the wired sensor to a simulated resistance that is communicated to the wall control.  
However, Thomas discloses in wired communication with the at least one wired sensor, wherein the controller converts climate data received from the wired sensor to a simulated resistance that is communicated to the wall control (Thomas, see paragraph [0030] during operation, the thermistor 36 can output an analog current, resistance or voltage signal 37 based on the particular temperature coefficient of the thermistor 36. For example, and in some cases, the processor 38 or some other circuit of the wireless sensor 32 may provide a known current to the thermistor 36, and the resulting voltage across the thermistor 36 may be provided as analog voltage signal 37 that is representative of the sensed temperature. Alternatively, the processor 38 or some other circuit of the wireless sensor 32 may provide a known voltage to the thermistor 36, and the resulting current through the thermistor 36 may be provided as analog current signal 37 representative of the sensed temperature. In either case, the processor 38 may converts the analog signal 37 into a signal 40 that is representative of the sensed temperature value, and the transmitter (or transceiver) 42 may wirelessly transmit a corresponding wireless signal 46 to the receiver (or transceiver) 48 of the decoder 34); and
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Castillo-Macneille with the teaching of Thomas to provide method for controller of HVAC system for use in home, office, hotel room, etc., to sense temperature at various locations within buildings.  The output signal of decoder is connected to controller without reconfiguration of existing wiring scheme and reprogramming the controller, where the combination of elements according to known methods would yield a predictable result.

 With respect to claim 13, Castillo-Macneille-Thomas teaches the wireless climate control system, wherein the at least one wired sensor is one of a plurality of wired sensors, each of the plurality of climate zones having at least one of the plurality of wired sensors disposed therein (Macneille,  see paragraph [0031, 0059] The climate control system 600 of the illustrated example includes external sensors 602a-c, internal sensors 602d-g, access points 604a-d, a touch display 606, a peripheral interface 608, a microphone 610, an instrument panel cluster 612, a front control interface module 614, a body control module 616, a performance control module 618, wired sensors 620a-c and an air conditioning control module 622).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 20160209066) in view of Macneille et al.  (US 20200062074) in view of in view of Thomas et al. (US 20090115604) further in view of Wright et al. (US 20150267936).

With respect to claim 12, Castillo-Macneille-Thomas teaches the wireless climate control system, yet fails to explicitly disclose wherein the wireless communication between the mobile device and the controller is made with a Bluetooth Low Energy signal. 
However, Wright discloses wherein the wireless communication between the mobile device and the controller is made with a Bluetooth Low Energy signal (Wright, see paragraphs [0081, 0086, 0119, 0160] Controller displays BLE (Bluetooth Low Energy) devices within range. Simple modal view showing all of the connected Controllers and listing them by name. These connections may be established registered devices as well as unregistered devices seen on BLE and displayed as "New Controller”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Castillo-Macneille-Thomas with the teaching of Wright to provide the method for Bluetooth Low Energy signal (BLE) which offers very low power consumption and hence battery life can be very long. The BLE devices are robust to operate in congested environment. In doing so, the need for expensive copper wiring is eliminated. The interface allows for easy control of multiple zones by allowing the user to select which room they want to base temperature on, as well as which zone they are controlling in manual mode, where the combination of elements according to known methods would yield a predictable result.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 20160209066) in view of in view of Thomas et al. (US 20090115604).

With respect to claim 14, Castillo teaches a method of wirelessly communicating data from a sensor to a wall control of a climate control system (Castillo, see FIG. 1 and paragraphs [0035-0036]), the method comprising:
receiving climate data with a sensor in a climate zone (Castillo, see FIG. 2 and paragraphs [0043-0044] control unit 102a may receive environmental data from sensors 112 located in a master bedroom, living room, kitchen, and basement. In some embodiments, the location of sensors 112 correspond to specific zones in the home. For instance, a first floor may be designated as a first zone having sensors 112a, 112b, and 112c, while a second floor may be designated as a second zone having sensors 112d, 112e, and 112f. Control unit 102a may recognize which sensors 112a-f are associated with which zone, and may control an HVAC unit 104a specifically targeted to the proper zone);
wirelessly communicating the climate data to a controller with a wireless signal (Castillo, see paragraph [0032] the control unit may communicate with one or more wireless sensors throughout the home to identify a temperature in each room of the house. The control unit may relay this information to an interactive display, which may provide thermostat capabilities. Additionally, the control unit may connect to one or more homeowner devices such as a mobile phone or a tablet. This ability gives the homeowner greater flexibility in adjusting and monitoring the entire home HVAC system. Paragraph [0035] further discloses control units 102 may communicate with user devices 110, sensors 112, interactive displays 114, control server 118, and remote device 122 over HVAC control network 124 and local area network (LAN) 126. LAN 126 may connect with network 120 using access point 116 to provide additional communication avenues for devices in HVAC system 100 to communicate with control server 118 and remote device 122);
Castillo yet fails to explicitly disclose converting the wireless signal to a simulated resistance; and communicating the simulated resistance to the wall control.
However, Thomas discloses converting the wireless signal to a simulated resistance; and communicating the simulated resistance to the wall control (Thomas, see paragraph [0030] during operation, the thermistor 36 can output an analog current, resistance or voltage signal 37 based on the particular temperature coefficient of the thermistor 36. For example, and in some cases, the processor 38 or some other circuit of the wireless sensor 32 may provide a known current to the thermistor 36, and the resulting voltage across the thermistor 36 may be provided as analog voltage signal 37 that is representative of the sensed temperature. Alternatively, the processor 38 or some other circuit of the wireless sensor 32 may provide a known voltage to the thermistor 36, and the resulting current through the thermistor 36 may be provided as analog current signal 37 representative of the sensed temperature. In either case, the processor 38 may converts the analog signal 37 into a signal 40 that is representative of the sensed temperature value, and the transmitter (or transceiver) 42 may wirelessly transmit a corresponding wireless signal 46 to the receiver (or transceiver) 48 of the decoder 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Castillo with the teaching of Thomas to provide method for controller of HVAC system for use in home, office, hotel room, etc., to sense temperature at various locations within buildings.  The output signal of decoder is connected to controller without reconfiguration of existing wiring scheme and reprogramming the controller, where the combination of elements according to known methods would yield a predictable result.

With respect to claim 16, Castillo-Thomas teaches the wireless climate control system, wherein the controller is in wireless communication with a mobile device that is capable of inputting commands to the controller (Castillo, see paragraph [0041] User device 110 represents one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, user input devices, or other suitable components for enabling a user to interact with control unit 102a in system 100. User device 110 may connect with control unit 102a using an application 111 on a graphical user interface (GUI) provided by user device 110. The GUI may display application 111 allowing a user to interact with control device 102a instead of using interactive display 114. Control unit 102a may communicate alerts, messages, and notices to user device 110. Control unit 102a may detect that HVAC unit 104a needs service. Control unit 102a may transmit the service notice to user device 110a to notify the HVAC unit owner of the need to service HVAC unit 104a).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 20160209066) in view of in view of Thomas et al. (US 20090115604) further in view of Wright et al. (US 20150267936).

With respect to claim 15, Castillo-Thomas teaches the wireless climate control system, yet fails to explicitly disclose wherein the wireless communication between the controller and the wireless sensor is made with a Bluetooth Low Energy signal. 
However, Wright discloses wherein the wireless communication between the controller and the wireless sensor is made with a Bluetooth Low Energy signal (Wright, see paragraphs [0081, 0086, 0119, 0160] Controller displays BLE (Bluetooth Low Energy) devices within range. Simple modal view showing all of the connected Controllers and listing them by name. These connections may be established registered devices as well as unregistered devices seen on BLE and displayed as "New Controller”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Castillo-Thomas with the teaching of Wright to provide the method for Bluetooth Low Energy signal (BLE) which offers very low power consumption and hence battery life can be very long. The BLE devices are robust to operate in congested environment. In doing so, the need for expensive copper wiring is eliminated. The interface allows for easy control of multiple zones by allowing the user to select which room they want to base temperature on, as well as which zone they are controlling in manual mode, where the combination of elements according to known methods would yield a predictable result.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 20160209066) in view of in view of Sartain et al. (US 20130310988).

With respect to claim 17, Castillo teaches a climate control system comprising: 
a wall control having a user interface for controlling a plurality of climate zones, wherein the wall control includes a plurality of terminals (Castillo, see paragraphs [0032, 0035] the control unit may communicate with one or more wireless sensors throughout the home to identify a temperature in each room of the house (equivalent to a plurality of climate zones). The control unit may relay this information to an interactive display (i.e. equivalent to user interface), which may provide thermostat capabilities. Paragraphs [0039-0041] further discloses a wired connection, RSBus 108a may be a wireless bus communicating between HVAC units 104a, 106a and control unit 102a. The GUI may display application 111 allowing a user to interact with control device 102a instead of using interactive display 114. Control unit 102a may communicate alerts, messages, and notices to user device 110. For example, control unit 102a may detect that HVAC unit 104a needs service. Control unit 102a may transmit the service notice to user device 110a to notify the HVAC unit owner of the need to service HVAC unit 104a); 
a furnace board having furnace board terminals in wired connection with a first set of the plurality of terminals of the wall control (Castillo, see paragraph [0032]The air conditioner and the furnace may connect to a control unit, which manages and facilitates communications with other devices in the HVAC system. The control unit may communicate with one or more wireless sensors throughout the home to identify a temperature in each room of the house. Paragraphs [0039-0040] further discloses RSBus 108 (RSBus 108a, RSBus 108b equivalent to plurality of terminals )communicatively couples control unit 102 with one or more HVAC units 104 and 106. As explained in FIGS. 7 and 8, RSBus 108 may be wired or wireless. In one embodiment, RSBus 108a is a wired serial bus providing communications between control unit 102a and HVAC units 104a and 106a. RSBus 108a may also connect control units 102a-n); 
a wired sensor in wired connection with the furnace board terminals and in wired connection with the first set of the plurality of terminals of the wall control (Castillo, see paragraph [0051] As explained in FIGS. 5-6, control units 102 may establish and communicate over HVAC control network 124 even if access to network 120 is unavailable. Once control unit 102a connects with control unit 102b using HVAC control network 124, control unit 102a may detect the presence of HVAC units 104b and 106b, which may be communicatively coupled to control unit 102b over RSBus 108b(i.e. equivalent to plurality of terminals). Control units 102 may also use HVAC control network 124 to communicate over HVAC control network 124 with interactive display 114, sensors 112, and user device 110. Accordingly, HVAC control network 124 may allow system 100 to be a robust distributed HVAC system capable of communication and interaction with multiple control units 102); 
a wireless sensor disposed in one of the plurality of climate zones (Castillo, see FIG. 3 and paragraphs [0058-0059] home 210 comprises an attic 298, first zone 220, a second zone 250, and a basement 280. First zone 220 includes upstairs bathroom 230 and a bedroom 240. First zone 220 includes sensors 112a, 112b, and interactive display 114a. Second zone 250 includes a laundry room 260, a downstairs bathroom 265, and a living room 270. Second zone includes a sensor 112c, an interactive display 114b, and an access point 116 in living room 270 (i.e. equivalent to a plurality of climate zones); and 4Serial No.: 16/638,995 
Docket No.: 97968US02 (U301338US2) a controller in operative communication with the wall control and in wireless communication with the wireless sensor(Castillo, see paragraph [0032] the control unit may communicate with one or more wireless sensors throughout the home to identify a temperature in each room of the house. The control unit may relay this information to an interactive display, which may provide thermostat capabilities. Additionally, the control unit may connect to one or more homeowner devices such as a mobile phone or a tablet. This ability gives the homeowner greater flexibility in adjusting and monitoring the entire home HVAC system. Paragraph [0035] further discloses control units 102 may communicate with user devices 110, sensors 112, interactive displays 114, control server 118, and remote device 122 over HVAC control network 124 and local area network (LAN) 126. LAN 126 may connect with network 120 using access point 116 to provide additional communication avenues for devices in HVAC system 100 to communicate with control server 118 and remote device 122), 
Castillo yet fails to explicitly disclose the controller in wired connection with a second set of the plurality of terminals of the wall control, the first set of the plurality of terminals of the wall control being different than the second set of the plurality of terminals of the wall control.
However, Sartain discloses the controller in wired connection with a second set of the plurality of terminals of the wall control (Sartain, see paragraphs [0026, 0028, 0032-0033] FIG. 2,  the user interface 38 may, for example, be a thermostat, which provides activation signals for climate control apparatus. A first portion of the user interface 38 includes a display 40 and input controls 42, 44 for enabling selection of configuration setting parameters. The user interface 38 is connectable to a sub-base portion 46 installed in a space 10. The connectors 48 enable connection of two wires 50 and 52 for providing power via a 24 volt alternating current transformer to terminals labeled “R” and “C,” and connection of two wires 54 and 56 for providing communication (between the controller 100 and user interface 38) to terminals labeled “1” and “2.”), 
the first set of the plurality of terminals of the wall control being different than the second set of the plurality of terminals of the wall control (Sartain, see paragraph[0046] the controller 200 shown in FIG. 6 is configured to control a switch to establish a connection at terminal 284 (i.e. equivalent to first set of the plurality of terminals) for applying a voltage via controller 200 for activating a humidity control 32 (shown in FIG. 1) at the same time as the indoor air circulation unit 12 (shown in FIG. 1). Alternatively, where the humidity control 32 is self-powered, the controller 200 may close a switch to establish a connection (at terminal286 i.e. equivalent to second set of the plurality of terminals) for activating a self-powered humidity control 32. The controller 200 is further configurable to operate self-powered or non-self-powered humidity controls with either a single fixed speed indoor air circulation unit 12, or a variable speed indoor air circulation unit 12. The HM and DHM symbols shown in FIG. 6 correspond to wiring terminals 284 and 286 on the controller 200).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Castillo with the teaching of Sartain to provide method for the thermostat that allows a tab to engage a switch or electrical component to cause the controller to prevent visual indicators from being activated when a cover is installed, and prevent nuisance concerns with the visual indicators. The user-interface is releasable from a sub-base and connectable to the controller to enable selection of selectable setting parameter via the user interface at a location of the controller, so that the controller easily controls the climate control apparatus. The thermostat allows the controllers to identify specific types of air conditioning, heat pump and electric/gas heating systems in an easy manner, where the combination of elements according to known methods would yield a predictable result.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



04/30/2022

/ELIZABETH KASSA/
Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457